office_of_chief_counsel internal_revenue_service memorandum number release date cc psi cjlangley presp-122360-10 uilc date august to holly mccann chief excise_tax program from frank boland chief cc psi subject follow-up request for non-taxpayer specific legal advice on the statutory period of limitations for information returns forms 720-to cs this memorandum responds to your request for reconsideration dated date of our chief_counsel_advice dated date regarding the statute_of_limitations that applies to assessing a penalty under sec_6725 of the internal_revenue_code in our date memorandum we concluded that in the case of a failure_to_file an information report under sec_4101 the irs may assess the penalty imposed by sec_6725 at any time in the case of a filed report that does not contain the required information or contains incorrect information the penalty generally must be imposed within years after the report was filed your request for reconsideration asks that we take two cases into account in making our determination in finding that the statute_of_limitations applies at all to assessing this penalty the first case is 506_us_523 which cited 353_us_180 in bufferd the court ruled that the statute_of_limitations against an s_corporation shareholder was measured from the time of the individual shareholder’s return rather than from the time of the s corporation’s return the court stated that the s_corporation return lack ed the data necessary for the computation and assessment of deficiencies the second case is 919_f2d_830 2d cir in schiff an individual wrote on his form_1040 u s individual_income_tax_return i do not understand this return nor the laws that may apply to me this means that i take specific objection under the 4th or 5th amendments of the u s constitution to the specific question one of the arguments made by the individual is that assessment was barred by the year statute_of_limitations the court found that presp-122360-10 such a return set forth no financial information at all and concluded that for statute_of_limitations purposes such a return is treated as if no return was filed you asked us if these two cases lead to the conclusion that there is no statute_of_limitations for assessing the sec_6725 penalty on situations where the forms 720-to cs do not contain the required information or contains incorrect information your suggestion is that because such returns do not contain financial data from which an assessment can be made then the statute_of_limitations does not apply in other words you suggest that forms 720-to cs are not returns as described in bufferd and schiff both of the cases you cite are income_tax cases concerning income_tax returns the information requested in an income_tax return requires financial data from which an assessment can be made in contrast the forms in question here are not income_tax returns and do not request financial data from which an assessment can be made however that does not mean that they are not returns for purposes of the statute_of_limitations sec_6501 states that the term ‘return’ means the return required to be filed by the taxpayer sec_4101 gives the secretary the authority to require information reporting by those who are required to register under sec_4101 this information reporting is to be done on forms 720-to cs therefore forms 720-to cs are the returns described in sec_6501 even though a tax_assessment may not be made from the information provided since forms 720-to cs are returns if such a return is filed without the required information or contains incorrect information under sec_6501 the penalty imposed by sec_6725 generally must be imposed within years of filing if you have any questions or comments regarding this memorandum please contact chase langley at
